           Case 9:19-cv-00168-DWM Document 10 Filed 04/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


RONALD BARKER,                                       CV 19–168–M–DWM

                  Plaintiff,

      v.                                                    ORDER

UNITED STATES DEPARTMENT OF
THE ARMY,

                   Defendant.


      As a member of the National Guard, Plaintiff Ronald Barker served three

deployments in the Middle East. (Doc. 1 at ¶¶ 3, 6–10.) During his second

deployment, he was diagnosed with PTSD by a military doctor. (Id. at ¶ 9.) Barker

was not informed of the diagnosis and soon deployed a third time. (Id. at ¶¶ 9–10.)

He subsequently brought this suit for medical malpractice and negligent infliction of

emotional distress under the Federal Tort Claims Act, 28 U.S.C. § 2674, and

constitutional violations under 42 U.S.C. § 1983. The United States moved to

dismiss on March 16, 2020. (Doc. 8.) Barker failed to timely respond. See L.R.

7.1(d)(1)(B)(i). Because the Feres doctrine bars Barker’s claims, the motion to

dismiss is granted. See Feres v. United States, 340 U.S. 135 (1950).


                                          1
         Case 9:19-cv-00168-DWM Document 10 Filed 04/20/20 Page 2 of 2


      Under the Feres doctrine, “the [Federal Tort Claims] Act’s waiver of sovereign

immunity does not extend to ‘injuries to servicemen where the injuries arise out of or

are in the course of activity incident to service.’” Daniel v. United States, 889 F.3d

978, 981 (9th Cir. 2018) (quoting Feres, 340 U.S. at 146). The doctrine bars medical

malpractice claims for treatment provided to active duty servicemembers at military

facilities. Id. It also bars claims that derive from the alleged medical malpractice.

Persons v. United States, 925 F.2d 292, 297 (9th Cir. 1991). Here, there is no

question that Barker’s injuries occurred “incident to service.” Daniel, 889 F.3d at

981 (listing four-factor test). To the extent the Feres doctrine does not function to bar

the § 1983 claim, that claim is barred because § 1983 does not authorize a cause of

action against the federal government. See Dist. of Columbia v. Carter, 409 U.S.

418, 424–25 (1973). Accordingly,

      IT IS ORDERED that the motion to dismiss (Doc. 8) is GRANTED. This

action is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction. The Clerk of Court is directed to enter judgment consistent with this

order and close the case.

      DATED this      20th   day of April, 2020.



                                                                 14:21 PM
                                        Donald W. Molloy, District Judge
                                        United States District Court


                                            2
